DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Response to Amendment
Acknowledgment is made to applicant's claim amendments received 27 July 2022.  Claims 1-16 are currently pending of which claims 1-4 and 7 are currently amended and claims 8 and 9 are withdrawn.  

Claim Interpretation
It is important to note that the pending claims are drawn to an apparatus.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function. Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 27 June 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 25 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 27 June 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 25 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 1,222,809 to Sebille (Sebille) in view of US Patent Application Publication No. 2002/0070123 to Andrews et al. (Andrews) and further in view of US Patent No. 5,484,512 to Sasaki et al. (Sasaki).  
As to claim 1, Sebille teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (10), wherein the electrolysis cell (10) comprises a plurality of plates (11) separated into two sides with use of a diaphragm (21) forming an oxygen generating side on one side of the plate (11) and a hydrogen generating side on the other side of the plate (11), thus forming an anode space comprising an anode side of the plate (11) and a cathode space comprising a cathode side of the plate (11) separated from each other by the diaphragm (21), the anode space comprising an inlet for water (19) wherein the water is oxidized and produces oxygen gas as a first product and the cathode space comprising an inlet for water (20) wherein the water is reduced and produces hydrogen gas, a first gas separating apparatus (34) capable of separating oxygen, a connection line (single line entering into the cell (10)) connecting a lower section of the anode space to a lower section of the cathode space; wherein the first gas separating apparatus (34) is arranged above the electrolysis cell (10) such that water flows from the anode space to the first gas separation apparatus (34) and back to the connection line via only natural circulation (i.e. without the use of pumps) (Page 1, Lines 37-47; Page 1, Line 111 to Page 2, Line 73; Figures 1, 3 and 4).   However, Sebille teaches that the connection line connects the lower section of the anode space to the lower section of the cathode space through a single external port wherein the individual compartments are then connected through internal ports and thus fails to teach that the connection line is connected to both an external port of the anode space and an external port of the cathode space.  
However, Andrews also discusses electrolytic cell stacks, as in Sebille, and teaches that fluid flow to the stack can flow in parallel through the cell from a single line to a plurality of individual input ports at each chamber (Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of filing that a known equivalent stack flow configuration as in Andrews could be utilized in the stack of Sebille with the expectation of effectively providing flow to the cell (MPEP 2144.06 II).  Thus a cell in the combination in which the connection line is connected to at least one external cathode port and at least one external anode port. 
Sebille fails to specifically teach that the diaphragm is a proton exchange membrane; however, Sasaki also discusses water electrolysis cells and teaches that proton (cation) exchange membranes are preferred to asbestos membranes, as in Sebille, in terms of current density and impurity reduction as well as compactness (Column 5, Lines 13-24 and Column 5, Line 66 to Column 6, Line 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a proton exchange membrane in place of the asbestos membrane of Sebille in order to improve the current density, impurities and size of the cell as taught by Sasaki.  
 The limitation “wherein the water electrolysis cell is configured maintain an operating pressure of not greater than 2 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 2, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 1.  Sebille further teaches that the apparatus comprises a first line (33) connected to an upper section of the anode space of the cell (10) and to the first gas separating apparatus (34) in which the water flows via the natural circulation and a second line (42) which is connected to the first gas separating apparatus (34) and leads to the connection line and in which the water flows via the natural circulation (Page 2, Lines 44-73; Figure 1).
As to claim 3, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 2.  Sebille further teaches that the apparatus comprises a second gas separating apparatus (28) for separating the hydrogen gas, a third line (27) connected to an upper section of the cathode space of the cell (10) and to the second gas separating apparatus (28), and a fourth line (43) connected to the second gas separating apparatus (28) and to the connection line, wherein the second gas separating apparatus (28) is arranged above the electrolysis cell (10) so that water flows in the third line (27) and then into the fourth line (43) via only natural circulation (gravity) (Page 2, Lines 44-73; Figure 1).
As to claim 7, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 3.  Sebille further teaches that the second line (42), the fourth line (43), and the connection line are configured to cause water equalization between the anode space and the cathode space (Page 3, Lines 68-73).
As to claim 15, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure with a range from 0.5 bar to 2 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 16, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure at 1 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille, Andrews and Sasaki as applied to claim 7 above, and further in view of US Patent Application Publication No. 2016/0368789 to Manabe et al. (Manabe) and further in view of US Patent Application Publication No. 2013/0126360 to Ise et al. (Ise).
As to claims 4 and 5,the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 3.  However, Sebille fails to further teach that the apparatus comprises heat exchangers.  However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers to both the anode side and cathode side discrete recycle lines as taught by Manabe in order to allow for temperature control.  
However, Manabe is silent as to specifically how these heat exchanger operate, and thus is silent as to the provision of coolant.  However, Ise also discusses heat exchanger for use in water electrolysis cell system and teaches that the heat exchangers effectively operate with a common coolant flow loop to all heat exchangers, the coolant not in mass contact with the electrolytic fluids (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchangers of the combination with a common coolant loop, thus heat exchangers that are thermally coupled, as taught by Ise with the expectation of effectively providing heat exchange in the system of the combination.  
As to claim 6, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 3.  However, Sebille fails to further teach that the apparatus comprises heat exchangers.  However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines for temperature control (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers in order to allow for  temperature control as taught by Manabe.  Manabe teaches that the heat exchangers are separately provided to the anode and cathode sides recycle lines; however, as Sebille teaches that the anode side and cathode side return lines join together upstream of the cell, it would have been obvious to one of ordinary skill in the art at the time of filing that a single heat exchanger could be equivalently provided both at a mix point and downstream of the mix point with the expectation of effectively allowing temperature control in all three scenarios.  
However, Manabe is silent as to specifically how these heat exchanger operate, and thus is silent as to the provision of coolant.  However, Ise also discusses heat exchanger for use in water electrolysis cell system and teaches that the heat exchanger effectively operate with a coolant flow loop that is not in mass contact with the electrolytic fluids (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanger of the combination with coolant as taught by Ise with the expectation of effectively providing heat exchange in the system of the combination.  

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille, Andrews and Sasaki as applied to claim 3 above, and further in view of US Patent Application Publication No. 2012/0080027 to Navo Gilabertei (Navo).
As to claims 10, 11 and 12, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 3.  As discussed above, Sebille teaches that the apparatus operates based on natural circulation and self-pressurization (Page 1, Lines 37-47).  Sebille further teaches that oxygen is generated at half the rate of hydrogen and as such the storage container for oxygen is half the size of the storage container for hydrogen (Page 2, Lines 50-57) and that pressure equalization between opposite sides of the system is important (Page 1, Lines 48-56).  However, Sebille fails to contemplate any relative dimensions of the first line, the line for the output of oxygen, and the third line, the line for output of twice the amount of hydrogen.  
However, Navo discusses natural circulation in pipe systems and teaches that by optimization of pipe diameters pressure drops can be controlled for improved natural circulation (Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the natural circulation of Sebille could be optimized by optimizing the diameters of the pipelines, as Sebille specifically teaches that the amount of gases, and thus volume and pressure thereof, are different on the hydrogen and oxygen sides of the cell, it would have been obvious to one of ordinary skill in the art to optimize the diameters separately for enhancing natural circulation (MPEP 2144.05).   Thus optimizing to account for a difference in volume between the hydrogen and oxygen formed as a result of the water electrolysis and rendering obvious embodiments wherein the cross sectional area of the third line is at least twice the cross sectional area of the first line.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille, Andrews and Sasaki as applied to claim 7 above, and further in view of Manabe.
As to claim 13, the combination of Sebille, Andrews and Sasaki teaches the apparatus of claim 7.  Sebille further teaches that the second line (42) and the fourth line (43) are discrete at a first section and then are connected with a connection line at a second section for combined input into the cell (10) (Figure 1).  However, Sebille fails to further teach that the apparatus comprises a first heat exchanger in the second line in the discrete section and a second heat exchanger in the fourth line in the discrete section.    
However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers to both the anode side and cathode side discrete recycle lines as taught by Manabe in order to allow for temperature control.  
As to claim 14, the combination of Sebille, Andrews, Sasaki and Manabe teaches the apparatus of claim 13.  Sebille further teaches that the connection line is disposed integral with the bottom of the electrolysis cell (10) at the bottom of the electrolysis device (Figure 1).

Claims 1, 2, 3,  7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Sebille.    
As to claim 1, Manabe teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (1), wherein the electrolysis cell (1) comprises an anode space (2) comprising an anode, a cathode space (3) comprising a cathode, wherein the anode space (2) is separated from the cathode space (3) by a proton exchange membrane (4), the anode space (3) suitable for receiving water and oxidizing it to produce oxygen and the cathode space (3) suitable for receiving the water and reducing it to produce hydrogen, a first gas separating apparatus (14a) for separating the oxygen and, a connection line (two lines extending from the circulation tank (5) back to the cell (1)) connecting, at least indirectly, a lower section of the anode space to a lower section of the cathode space via an anode external port and a cathode external port (Paragraphs 0030-0033 and 0049; Figure 1).   However, Manabe teaches that the circulation in the apparatus occurs via the use of pumps and not natural circulation alone.  
However, Sebille also discusses water electrolysis in anode and cathode spaces for the production of hydrogen and oxygen and teaches that be appropriately locating the components of the apparatus, including by locating the oxygen gas separating above the electrolysis cell, the circulation through the apparatus can be achieved via natural circulation without the additional mechanical means (Page 1, Lines 8-21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the configuration of the components of Manabe, including so that the first gas separating apparatus is arranged above the water electrolysis cell, such that the water flow can occur via natural circulation alone in order to eliminate the need for additional mechanical circulation means as taught by Sebille.  
The limitation “wherein the water electrolysis cell is configured maintain an operating pressure of not greater than 2 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 2, the combination of Manabe and Sebille teaches the apparatus of claim 1.  Manabe further teaches that the apparatus comprises a first line connected to an upper section of the anode space (2) of the cell (1) and to the first gas separating apparatus (14a) (in which the water flows via the natural circulation as rendered obvious by Sebille) and a second line which is connected to the first gas separating apparatus (14a) and leads to the connection line (through circulation tank (5)) (in which the water flows via the natural circulation as rendered obvious by Sebille) (Paragraphs 0030-0033; Figure 1).
As to claim 3, the combination of Manabe and Sebille teaches the apparatus of claim 2.  Manabe further teaches that the apparatus comprises a second gas separating apparatus (14b) for separating the hydrogen gas, a third line connected to an upper section of the cathode space (3) of the cell (1) and to the second gas separating apparatus (14b), and a fourth line connected to the second gas separating apparatus (14b) and to the connection line (through circulation tank (5)), (wherein the second gas separating apparatus is arranged above the electrolysis cell so that water flows in the third line and then into the fourth line via only natural circulation as rendered obvious by Sebille) (Paragraphs 0030-0033; Figure 1).
As to claim 7, the combination of Manabe and Sebille teaches the apparatus of claim 3.  Sebille further teaches that the second line, the fourth line, and the connection line are configured to cause water equalization between the anode space and the cathode space (Figure 1).
As to claim 15, the combination of Manabe and Sebille teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure with a range from 0.5 bar to 2 bar” is a functional limitation.  The apparatus of the combination would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 16, the combination of Manabe and Sebille teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure at 1 bar” is a functional limitation.  The apparatus of the combination would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicants argue that the new claim limitations render the claims patentable; however, as discussed above, the Examiner disagrees.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
As discussed above, the Examiner maintains that the prior art teaches the limitations as claimed.  However, the Examiner acknowledges that the prior art is more teaching the embodiment of Figure 1 and that Figure 3 appears to have allowable subject matter, particularly in relation to the fluid flow through the second, fourth and connection lines.  The Examiner notes the following possible claim limitations that could result in allowance of the claims:
Amending the claims to includes the limitations that the second line is directly connected to the anode external port at one end, that the fourth line is directly connected to the cathode external port at one end and the connecting line is directly connected to the second line at one end and the fourth line at another end
Amending the claims to include the limitation that the fourth line is configured so as to allow water to flow to the cathode external port and to the connection line separately
Amending the claims to include the limitation that the anode external port is configured to receive water flows separately from the second line and the connection line
The Examiner further invites the Applicant to call the Examiner directly if further clarification was desired.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2018/0179649 – Discusses a pressure equalization connecting line between an anode side and cathode side reservoir
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794